Citation Nr: 0830419	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  04-14 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine, asserted as secondary to 
right knee disability.  

2.  Entitlement to service connection for a left knee and hip 
disability, asserted as secondary to right knee disability.  

3.  Entitlement to a rating in excess of 10 percent for a 
right knee disability prior to April 3, 2003.

4.  Entitlement to a rating in excess of 20 percent for a 
right knee disability since June 1, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  In the December 
2002 rating decision, the RO granted service connection for 
ligament damage of the right knee with degenerative changes 
and assigned a 10 percent rating, effective August 3, 1999.  
In August 2003, the RO denied service connection for low back 
and left leg/left hip disabilities.

In December 2006, the RO increased the evaluation of the 
veteran's right knee disability to 20 percent, effective June 
1, 2003.

In January 2008, the veteran testified at a Central Office 
hearing before the undersigned Acting Veterans Law Judge.

The issues of entitlement to service connection for DDD of 
the lumbar spine and service connection for a left knee and 
hip disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 1, 2003, the veteran's right knee 
disability was productive of slight recurrent subluxation and 
lateral instability.

2.  Prior to June 1, 2003, the medical evidence shows that 
the veteran had slight limitation of flexion of the right 
knee due to pain with full extension; however, even when pain 
is considered, the veteran's right knee is not shown to 
result in functional loss consistent with or comparable to 
limitation of flexion of the right leg to 30 degrees.

3.  Since June 1, 2003, the veteran's right knee disability 
has been productive of moderate recurrent subluxation and 
lateral instability.

4.  Since June 1, 2003, the medical evidence shows that the 
veteran had slight limitation of flexion of the right knee 
due to pain with full extension; however, even when pain is 
considered, the veteran's right knee is not shown to result 
in functional loss consistent with or comparable to 
limitation of flexion of the right leg to 30 degrees.

CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
slight recurrent subluxation and lateral instability have 
been met since August 3, 1999.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.102, 4.71a, DC 5257 (2007).

2.  The criteria for a separate 10 percent evaluation for 
limitation of flexion of the right knee have been met since 
August 3, 1999.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 4.71a, DC 5260, 5261 (2007).

3.  Since June 1, 2003, the criteria for a separate 20 
percent evaluation for slight recurrent subluxation and 
lateral instability have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 4.71a, DC 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 2002 rating decision, the RO established 
service connection for right knee disability and assigned a 
10 percent rating under Diagnostic Codes 5010-5260 
(limitation of leg flexion), effective August 3, 1999.  In 
August 2003, the RO granted entitlement to a temporary total 
rating for convalescent purposes, from April 3, 2003, to June 
1, 2003.  In December 2006, the RO increased the evaluation 
of the veteran's right knee disability to 20 percent under 
Code 5258 (cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint), 
effective June 1, 2003.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  See 38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA must generally consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran argues that he should be awarded a higher rating 
due to pain and corresponding functional impairment.  After a 
careful review of the lay and medical evidence, the Board 
finds that the evidence supports separate initial 10 percent 
evaluations for instability and limitation of motion since 
August 3, 1999, and a separate 20 percent rating for right 
knee instability since June 1, 2003.  In reaching this 
determination, the Board notes that it finds the veteran's 
testimony at his February 2008 hearing to be credible.  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98 (1998), the 
VA General Counsel further explained that, when a veteran has 
a knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59 (which 
specifically provides that, when a veteran has arthritis that 
is productive of actually painful motion due to unstable or 
malaligned joints due to healed injury, the disability is 
entitled to the minimum compensable evaluation for the joint, 
i.e., 10 percent under either Diagnostic Code 5260 or 5261).  
See 63 Fed. Reg. 56,703 (1998).  Recently, the VA General 
Counsel held that separate ratings could be provided for 
limitation of knee extension and flexion under Diagnostic 
Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 
59,990 (2004).  Precedent opinions of the VA General Counsel 
are binding on the Board.  38 C.F.R. § 19.5.  

In light of the foregoing, the Board will address whether the 
veteran's right knee disability warrants separate evaluations 
for limitation of right knee flexion and extension, as well 
as for right knee instability.

During the January 2002 VA joints examination, the veteran's 
range of motion of the right knee was extension to zero 
degrees and flexion to 130 degrees.  However, the examiner 
noted that there was no evidence of instability, subluxation, 
contracture, or laxity.  His July 2003 VA joints examination 
indicates right knee range of motion of extension to zero 
degrees, active flexion to 70 degrees, and passive flexion to 
90 degrees.  The examiner noted that there were some 
"exaggerated responses" to range of motion testing and 
indicated there was no laxity in the right knee at that time.  
Given the veteran's credible report of symptoms, resolving 
all reasonable doubt in his favor, the Board finds that 
entitlement to a separate 10 percent rating for right knee 
instability is warranted.  Further, on the basis of 
limitation of flexion, and in the absence of evidence of 
instability, the Board finds that no more than a 10 percent 
disability rating is warranted since August 3, 1999.  
Finally, because the records since June 1, 2003, show that in 
addition to his report of suffering from popping, snapping, 
locking, and subluxation, the treatment records indicate that 
he has received Supartz injections into the right knee joint 
to restore the cushioning and lubricating properties of 
normal joint fluid, that a separate 20 percent rating is 
warranted.  

As a final point, because there is no evidence or allegation 
of ankylosis or impairment of the tibia and fibula, a higher 
rating under Diagnostic Codes 5256 and DC 5262 is not 
warranted.

Finally, the veteran's right knee claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the RO associated the veteran's 
service medical and VA outpatient treatment records with the 
claims folder, and he was afforded VA examinations in January 
2002, July 2003, and November 2006.  He testified before at a 
Board hearing in February 2008.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  





ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for right 
knee instability is granted effective August 3, 1999.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 20 percent rating for right 
knee instability is granted for the period since June 1, 
2003.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for 
limitation of right knee flexion is granted, effective August 
3, 1999.


REMAND

The veteran also seeks service connection for DDD of the 
lumbar spine and a left knee and hip disability, both claimed 
as secondary to his service-connected right knee disability.  
He has not been afforded a VA spine examination for his 
claimed back condition.  However, in a July 2003 VA joints 
examination report, a VA examiner opined that it was more 
likely than not that the veteran fell as a result of alcohol 
intoxication and/or drug use rather than because of his 
service-connected right knee disability.  However, the 
examiner did not address whether the back condition was in 
any way aggravated by the right knee condition.  

Similarly, although the report of a November 2006 VA joints 
examination indicated that the veteran's left knee patellar 
chondromalacia was less likely as not caused by or a result 
of the traumatic arthritis of the right knee, the examiner 
did not opine as to whether the left knee patellar 
chondromalacia was aggravated by the right knee condition.  

Under the circumstances, the Board finds that the veteran 
must be afforded appropriate VA examinations to determine 
whether he his DDD of the lumbar spine and left knee and hip 
condition was aggravated by his service-connected right knee 
condition.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outpatient treatment records 
from the Baltimore VAMC in Baltimore, 
Maryland, for the period from July 2005 to 
the present and any outpatient treatment 
records from the Martinsburg VA Medical 
Center in Martinsburg, West Virginia, from 
the period from December 2006 to the 
present.

2.  After associating with the claims 
folder any pertinent, outstanding records, 
the RO must schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
the veteran's DDD of the lumbar spine as 
well as his left knee and hip 
disabilities.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  All indicated 
testing should be accomplished.  
Thereafter, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's DDD of 
the lumbar spine was aggravated by his 
service-connected right knee disability.  

With respect to his left knee and hip 
disability claim, given the findings in 
the available service medical records, the 
examiner should state whether it is at 
least as likely as not that the veteran's 
left knee and hip disability that was 
aggravated by his right knee disability.  
The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.

3.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claims 
in light of all pertinent evidence and 
legal authority.  If either claim remains 
denied, the veteran and his representative 
must be furnished a supplemental statement 
of the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


